746 N.W.2d 106 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Germain Latron BURNETT, Defendant-Appellant.
Docket No. 134496. COA No. 276407.
Supreme Court of Michigan.
March 28, 2008.
On order of the Court, the application for leave to appeal the June 15, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
CORRIGAN, J., concurs and states as follows:
I join the order denying leave to appeal. I write separately only to observe that the Attorney Grievance Commission (AGC) may wish to investigate the conduct of defendant's appellate counsel. On August 4, 2005, the Court of Appeals dismissed defendant's application for leave to appeal as untimely. The Court of Appeals noted on reconsideration that appellate counsel was ineffective for failing to timely file defendant's application. This finding by *107 the Court of Appeals warrants AGC scrutiny.